CAPOTOSTO, J.
The plaintiff was seriously injured in an1 automobile accident at the intersection of River avenue and Regent avenue in the city of Providence after midnight on April 17, 1927. The jury found for the plaintiff in the sum of $1,500. The defendant moves for a new trial and urges that the plaintiff’s own conduct contributed to the accident.
Travelling conditions were good. Both plaintiff and defendant were bent *166on proper missions. The plaintiff claims that he had actually started to cross the intersection distinctly ahead of the defendant, and that the defendant, coming at a high rate of speed, crashed into him. The defendant, on the other hand, maintains that at the time of the collision both automobiles approached the intersection at about the same speed and distance; that he had the “right of way”; and that while he was in the act of crossing the intersection the plaintiff drove in front of him, making a collision inevitable.
For plaintiff: Quinn, Kernan & Quinn.
For defendant: Hogan & Hogan.
The case was one for the jury. Reasonable men might reasonably reach different results from the conflicting testimony. Even though the Court might have taken a different view, it cannot say that the jury was not justified in reaching the conclusion which it did. The verdict is supported by reasonably credible evidence.
Motion for new trial denied.